Exhibit 10.1

ENESCO GROUP, INC.

AMENDED AND RESTATED

1996 LONG-TERM INCENTIVE PLAN

(Amended and Restated As of January 24, 2006)

1. Purpose. The purpose of this Amended and Restated 1996 Long-Term Incentive
Plan (the “Plan”) is to advance and promote the interests of Enesco Group, Inc.
(the “Company”) and its Subsidiaries by providing key management employees of
the Company and its Subsidiaries with an incentive to achieve corporate
objectives, to attract and retain key management employees of outstanding
competence and to provide such individuals with an equity interest in the
Company through the ownership of Shares and by providing for payments to such
individuals based on the appreciation in value or value of such Shares.

2. Definitions. When used herein, the following terms shall have the meaning set
forth below:

2.1 “Award” means an Option, an Option granted in tandem with an SAR, a
Performance Plan Award, a Phantom Stock Unit Award, a Restricted Stock Award, a
Restricted Stock Award granted in tandem with an Option, an SAR, a Stock Bonus
Award, or any other equity-based instrument approved by the Committee, or any
combination thereof, granted under the Plan.

2.2 “Award Agreement” means a written agreement, which shall be duly executed by
the Company and the Employee and which shall set forth the terms and conditions
of an Award under the Plan. In the event of any conflict between this Plan
document and the Award Agreement, the terms of this Plan document shall control.

2.3 “Board” means the Board of Directors of Enesco Group, Inc.

2.4 “Cause” means, as determined by the Company, in its sole discretion: (a) the
continued failure by the Employee to perform substantially the Employee’s duties
with the Company or a Subsidiary (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Employee by the Company, which
demand specifically identifies the manner in which the Company believes that the
Employee has not substantially performed the Employee’s duties or (b) the
willful engagement by the Employee in conduct which is demonstrably and
materially injurious to the Company or its Subsidiaries, including by way of
example, but not by way of limitation, the Employee’s engaging in fraud,
misappropriation of property of the Company or its Subsidiaries, or gross
misconduct damaging to such property or the business of the Company or its
Subsidiaries, or the Employee’s conviction for a felony or a violation of any
material policy of the Company or its Subsidiaries.

The determination that a termination of the Employee’s employment is either for
Cause or not for Cause for the purposes of the Plan shall be made by the
Company, in its sole discretion. Any determination by the Company that the
Employee’s employment was terminated not for Cause for the purposes of
outstanding Awards held by such Employee or for any other purpose of the Plan
shall have no effect upon any determination of the rights or obligations of the
Company or such Employee for any other purpose.

Notwithstanding the foregoing or any other provision of this Plan, the foregoing
definition of Cause shall supersede any definition of Cause (or any analogous
term) set forth in an Award Agreement. If no definition of Cause (or any
analogous term) is set forth in such Award Agreement, the foregoing definition
shall apply.

2.5 “Code” means the Internal Revenue Code of 1986, as in effect at the time of
reference, or any successor revenue code which may hereafter be adopted in lieu
thereof, and reference to any specific provisions of the Code shall refer to the
corresponding provisions of the Code as it may hereafter be amended or replaced.

2.6 “Committee” means the Human Resources and Compensation Committee of the
Board or any other committee appointed by the Board that is invested by the
Board with responsibility for the administration of the Plan, which Committee
shall be composed of not less than three directors of the Company elected or to
be elected as members of the Committee from time to time by the Board. Each
member of the Committee shall be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act and an “outside director” within the meaning
of Section 162(m) of the Code and any applicable stock exchange requirements.

2.7 “Company” means Enesco Group, Inc.

2.8 “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

2.9 “Employee Shareholder” means an Employee who, at the time an Incentive Stock
Option is granted, owns, as defined in Section 424 of the Code, stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of: (a) the Company; or (b) if applicable, a Subsidiary or a Parent.

2.10 “Employees” means officers (including officers who are members of the
Board) and other key employees of the Company or any of its Subsidiaries.

2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect at the time of reference, or any successor law which may hereafter be
adopted in lieu thereof, and any reference to any specific provisions of ERISA
shall refer to the corresponding provisions of ERISA as it may hereafter be
amended or replaced.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect at the time of reference, or any successor law which may hereafter be
adopted in lieu thereof, and any reference to any specific provisions of the
Exchange Act shall refer to the corresponding provisions of the Exchange Act as
it may hereafter be amended or replaced.

2.13 “Fair Market Value” means with respect to the Shares, (a) the closing price
of the Shares on the New York Stock Exchange or such other exchange on which
Shares are then traded or admitted to trading (or quoted), on the determination
date, (b) if no sale takes place on such date on any such exchange (or quotation
system), the average of the last reported closing bid and asked prices on such
date as officially quoted on any such exchange (or quotation system), or (c) if
the Shares are not then listed or admitted to trading on any such exchange, the
average of the last reported closing bid and asked prices on such date on the
over-the-counter market (or quotation system); provided, however, if there shall
be no public market for the Shares the price shall be the fair market value
determined in good faith by the Board, or the Committee if one has been
appointed, in its discretion, which determination may, but need not, be based on
(i) the advice of an independent financial advisor or (ii) the last known price
per Share paid by a purchaser in an arm’s length transaction. For purposes of
(a) above, the NASDAQ Stock Market shall be deemed an exchange. If there shall
be a public market for the Shares, and the foregoing references are unavailable
or inapplicable, then the Fair Market Value shall be determined on the basis of
the appropriate substitute public market price indicator as determined by the
Committee, in its sole discretion.

2.14 “Grant Date” means the date on which the Committee approves the grant of
the Award.

2.15 “Incentive Stock Option” means an Option intending to meet the requirements
and containing the limitations and restrictions set forth in Section 422 of the
Code and designated in the Award Agreement as an Incentive Stock Option.

2.16 “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

2.17 “Option” means the right to purchase the number of Shares specified by the
Committee, at the closing bid price the day of the Grant Date, and for a term
fixed by the Committee, in accordance with the Plan, and subject to such other
limitations and restrictions as the Plan and the Committee may impose.

2.18 “Parent” means any corporation, other than the employer corporation, in an
unbroken chain of corporations ending with the employer corporation if, at the
time of the granting of the Option, each of the corporations other than the
employer corporation owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

2.19 “Performance Goals” has the meaning ascribed to it in Section 11 of the
Plan.

2.20 “Performance Period” has the meaning ascribed to it in Section 11 of the
Plan.

2.21 “Performance Plan Award” means the right to receive Options, Phantom Stock
Unit Awards, Restricted Stock Awards, SARs, Shares, Stock Bonus Awards or units
(representing such monetary amount as designated by the Committee and payable in
cash or in Shares) pursuant to Section 11 of the Plan, which right is based on,
or subject to, in whole or in part, the achievement of certain performance
criteria specified by the Committee.

2.22 “Phantom Stock Unit” means a contractual right to receive Shares or the
value of Shares in the future.

2.23 “Plan” means the Amended and Restated 1996 Enesco Group, Inc. Long-Term
Incentive Plan.

2.24 “Regulation T” means Part 220, chapter II, title 12 of the Code of Federal
Regulations, issued by the Board of Governors of the Federal Reserve System
pursuant to the Exchange Act, as amended from time to time, or any successor
regulation which may hereafter be adopted in lieu thereof.

2.25 “Restricted Period” means the period of time during which Phantom Stock
Units vest or performance goals must be achieved with respect to Phantom Stock
Units, as specified in the Award Agreement applicable to the Phantom Stock
Units.

2.26 “Restricted Stock Award” means the right to receive Shares, but subject to
forfeiture and/or other restrictions set forth in the related Restricted Stock
Award Agreement and the Plan.

2.27 “Restricted Stock Award Agreement” means an Award Agreement executed in
connection with a Restricted Stock Award.

2.28 “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations of the
Securities and Exchange Commission as in effect at the time of reference, or any
successor rules or regulations which may hereafter be adopted in lieu thereof,
and any reference to any specific provisions of Rule 16b-3 shall refer to the
corresponding provisions of Rule 16b-3 as it may hereafter be amended or
replaced.

2.29 “SAR” means a stock appreciation right, which is a right to receive an
amount in cash, or Shares, or a combination of cash and Shares, as determined by
the Committee, no greater than the excess, if any, of (i) the Fair Market Value
of a Share on the date the SAR is exercised, over (ii) the SAR Base Price.

2.30 “SAR Base Price” means the Fair Market Value of a Share on the date an SAR
was granted, or if the SAR was granted in tandem with an Option (whether or not
the Option was granted on a different date than the SAR), in the Committee’s
discretion, the option price of a Share subject to the Option.

2.31 “Shares” means shares of the Company’s common stock $0.125 par value each
or, if by reason of the adjustment provisions contained herein, any rights under
an Award under the Plan pertain to any other security, such other security.

2.32 “Stock Bonus Award” means the right to receive Shares as provided in
Section 10 of the Plan.

2.33 “Subsidiary” or “Subsidiaries” means any corporation or corporations other
than the employer corporation in an unbroken chain of corporations beginning
with the employer corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

2.34 “Successor” means the legal representative of the estate of a deceased
Employee or the person or persons or trust who shall acquire the right to
exercise or receive an Award by bequest or inheritance or by reason of the death
of the Employee.

2.35 “Term” means the period during which a particular Award may be exercised.

3. Administration. The Plan shall be administered by the Committee subject to
the provisions of the Plan. The Committee is authorized to approve the timing,
recipients and grants of Awards under the Plan, to interpret the Plan and such
Awards, to amend and revise the Plan and the Awards, and to make other
determinations necessary or advisable for the administration of the Plan, all of
which determinations shall be conclusive, subject to Board and/or shareholder
approval, if necessary. The Committee shall act pursuant to a majority vote or
by unanimous written consent. A majority of the Committee shall constitute a
quorum. The Committee has authority, in its discretion, to delegate
administrative powers, including, but not limited to, those set forth in this
section.

4. Shares Subject to the Plan. The aggregate number of shares, which are
authorized and may be issued under Awards granted pursuant to the Plan, shall
not exceed 3,000,000 shares of the Company’s common stock $0.125 par value each.
Such Shares shall be either authorized, but unissued Shares, or authorized
issued Shares that shall have been reacquired by the Company. Such aggregate
number of Shares may be adjusted under Section 17 below. Any Shares subject to
issuance upon exercise of Options or SARs, or vesting of Performance Plan
Awards, but which are not issued because of a surrender, lapse, expiration,
forfeiture or termination of any such Option, SAR or Performance Plan Award
prior to issuance of the Shares shall once again be available for issuance in
satisfaction of Awards. Similarly, any Shares issued pursuant to a Restricted
Stock Award which are subsequently forfeited pursuant to the terms of the
related Restricted Unit Award Agreement shall once again be available for
issuance in satisfaction of Awards. In addition, if Shares are not delivered
pursuant to a Phantom Stock Unit Award or a SAR Award that is not related to an
Option because the Award is paid in cash or Shares subject to the Award are
withheld to satisfy applicable tax withholding obligations upon exercise,
payment or settlement of an Award other than Restricted Stock, such Shares shall
not be deemed to have been delivered for purposes of determining the maximum
number of Shares available for delivery under the Plan.

5. Eligibility. Awards shall be granted under the Plan to such Employees as the
Committee shall determine from time to time. In determining the Employees to
whom Awards shall be granted and the number of Shares to be issued or subject to
purchase or issuance under such Awards, the Committee shall take into account
the recommendations of the Company’s management as to the duties of the
respective Employees, their present and potential contributions to the success
of the Company and its Subsidiaries, and such other factors as the Committee
shall deem relevant in connection with accomplishing the purposes of the Plan.

6. Allotment of Shares. The Committee shall determine the total number of Shares
to be offered to each Employee under the Plan; provided, however, that no
Employee may be granted (a) Options which exceed 200,000 Shares under the Plan
in any calendar year, and (b) Performance Plan Awards, SARs, Restricted Stock
Awards and Stock Bonus Awards which exceed 100,000 Shares under the Plan in any
calendar year. In addition, the Committee may not make grants of Performance
Plan Awards, SARs, Restricted Stock Awards and Stock Bonus Awards which exceed
900,000 Shares.

7. Stock Options.

7.1 Types of Options. Options granted pursuant to the Plan may be either
Incentive Stock Options or Non-qualified Stock Options. It is the intent of the
Company that Non-qualified Stock Options granted under the Plan not be
classified as Incentive Stock Options, that the Incentive Stock Options granted
under the Plan be consistent with and contain or be deemed to contain all
provisions required under Section 422 and the other appropriate provisions of
the Code and any implementing regulations (and any successor provisions
thereof), and that any ambiguities in construction shall be interpreted in order
to effectuate such intent. The Award Agreement shall designate whether an Option
is an Incentive Stock Option or a Non-Qualified Stock Option.

7.2 Option Price. The Shares shall be offered from time to time under the Plan
at a price that shall be not less than the greater of (a) 100% of the Fair
Market Value of the Company’s common stock on the date the Option is granted, or
(b) the par value of the Company’s common stock subject to the Option; provided,
however, that the price shall be not less than 110% of such Fair Market Value in
the case of Shares offered under any Incentive Stock Option granted to an
Employee Shareholder.

7.3 Terms and Conditions of Options. The Committee shall have power, subject to
the limitations contained in the Plan, to prescribe the terms and conditions of
any Option granted hereunder. Each such Option shall be evidenced by an Award
Agreement, which shall prescribe the following terms and conditions and such
other terms and conditions as the Committee may deem necessary or advisable:

(a) Duration of Options. Except as hereinafter otherwise provided, Options
granted under the Plan shall not be exercisable for a term of more than ten (10)
years from the date of grant, but shall be subject to earlier termination as
hereinafter provided. No Option granted in tandem with an SAR shall be
exercisable during the first six (6) months following the date of grant of the
SAR, except that this limitation shall not apply in the event that it is
permissible under Rule 16b-3 to exercise the Option prior to the expiration of
the six month period. Notwithstanding anything herein to the contrary, if an
Incentive Stock Option is granted to an Employee Shareholder, then such
Incentive Stock Option shall not be exercisable more than five (5) years from
the date of grant thereof, but shall be subject to earlier termination as
hereinafter provided.

(b) Termination of Options.

(1) Disability, or Retirement at or after age 59-1/2. If the Employee’s
employment with the Company or any Subsidiary terminates by reason of
Disability, or by reason of retirement at or after age 59-1/2, if not sooner
terminated pursuant to their terms, all outstanding Options then held by the
Employee that have vested as of the date of Disability or date of retirement
shall be exercisable for the remainder of the Term of the Options by the
Employee or his or her guardian or legal representative(s), except further that
in the case of Incentive Stock Options the period for such exercise following
such termination shall be limited to three (3) months.

(2) Termination by Voluntary Resignation. If the Employee’s employment with the
Company or any Subsidiary is terminated by voluntary resignation for any reason
other than Death, Disability or retirement, all outstanding Options, which have
vested, then held by the Employee shall be exercisable by the Employee or his or
her guardian or legal representative(s), if applicable, during the thirty
(30) day period following such Employee’s termination by voluntary resignation.

(3) Death. If the Employee’s employment with the Company or any Subsidiary is
terminated by reason of Death, all outstanding Options that have vested as of
the date of Death and those that will vest within one (1) year of the date of
Death then held by the Employee shall be exercisable by the Employee’s Successor
during the eighteen (18) month period following the date of Death.

(4) Termination for Cause. If the Employee’s employment with the Company or any
Subsidiary is terminated for Cause, all outstanding Options then held by the
Employee shall thereupon be forfeited by the Employee and canceled by the
Company as of the date of the Employee’s termination for Cause.

(5) Termination within One Year of Grant. Notwithstanding the foregoing, upon
the Employee’s termination of employment with the Company or any Subsidiary at
any time for any reason other than Death or Disability, all outstanding Options
granted within the last twelve (12) months prior to the Employee’s termination
shall thereupon be forfeited by the Employee and canceled by the Company.

8. Stock Appreciation Rights.

8.1 Grant of SAR. The Committee, in its discretion, may grant an Employee an SAR
in tandem with an Option or may grant an Employee an SAR on a stand-alone basis.
The Committee, in its discretion, may grant an SAR in tandem with an Option
either at the time the Option is granted or at any time after the Option is
granted, to the extent that such Options at such time have not been exercised
and have not been terminated, so long as the grant of the SAR is made during the
period in which grants of SARs may be made under the Plan. The Committee, in its
discretion, may grant an SAR in tandem with an Option which is exercisable
either in lieu of, or in addition to, the exercise of the related Option.

8.2 Limitations on Exercise. Each SAR granted in tandem with an Option shall be
exercisable to the extent, and only to the extent, the related Option is
exercisable and shall be for such Term as the Committee may determine (which
Term, not to exceed ten (10) years, may expire prior to the Term of the related
Option). Each SAR granted on a stand-alone basis shall be exercisable to the
extent, and for such Term, as the Committee may determine. The SARs shall be
subject to such other terms and conditions as the Committee, in its discretion,
shall determine which are not otherwise inconsistent with the Plan. The terms
and conditions may include Committee approval of the exercise of the SAR,
limitations on the time within which and the extent to which such SAR shall be
exercisable, limitations, if any, on the amount of appreciation in value which
may be recognized with regard to such SAR, and specification of what portion, if
any, of the amount payable to the Employee upon exercise of such SAR shall be
payable in cash and what portion if any, shall be payable in Shares. If, and to
the extent, that Shares are issued in satisfaction of amounts payable on
exercise of an SAR, the Shares shall be valued at their Fair Market Value on the
date of exercise.

8.3 SARs in Tandem with Incentive Stock Options. With respect to SARs granted in
tandem with Incentive Stock Options, the following shall apply:

(a) No SAR shall be exercisable unless the Fair Market Value of the Shares on
the date of exercise exceeds the option price of the related Incentive Stock
Option.

(b) In no event shall any amounts paid pursuant to the SAR exceed the difference
between the Fair Market Value of the Shares on the date of exercise and the
option price of the related Incentive Stock Option.

8.4 Surrender of Option or SAR Granted in Tandem. If the Award Agreement related
to the grant of an SAR in tandem with an Option provides that the SAR can only
be exercised in lieu of the related Option, then, upon exercise of such SAR, the
related Option or portion thereof with respect to which such SAR is exercised
shall be deemed surrendered and shall not thereafter be exercisable, and,
similarly, upon exercise of the Option, the related SAR or portion thereof with
respect to which such Option is exercised shall be deemed surrendered and shall
not thereafter be exercisable. If the Award Agreement related to the grant of an
SAR in tandem with an Option provides that the SAR can be exercised in addition
to the related Option, then, upon exercise of such SAR, the related Option or
portion thereof with respect to which such SAR is exercised shall not be deemed
surrendered and shall continue to be exercisable and, similarly, upon exercise
of the Option, the related SAR or portion thereof with respect to which such
Option is exercised shall not be deemed surrendered and shall continue to be
exercisable.

9. Restricted Stock Awards. Restricted Stock Awards granted under the Plan shall
be subject to such terms and conditions, including, without limitation,
performance criteria, vesting, dividend deferral or dividend reinvestment
requirements, as the Committee may, in its discretion, determine and set forth
in the related Restricted Stock Award Agreements. The Committee, in its
discretion, may grant an Employee a Restricted Stock Award on a stand-alone
basis or in tandem with an Option. Restricted Stock Awards shall be granted in
accordance with, and subject to, the provisions set forth below.

9.1 Issuance of Shares. Each Restricted Stock Award shall be evidenced by a
Restricted Stock Award Agreement which shall set forth the number of Shares
issuable under the Restricted Stock Award. Subject to the restrictions in
Section 9.3 of the Plan, and subject further to such other restrictions or
conditions established by the Committee, in its discretion, and set forth in the
related Restricted Stock Award Agreement (such as requiring the Employee to pay
an amount equal to the aggregate par value of the Shares to be issued
thereunder), the number of Shares granted under a Restricted Stock Award shall
be issued in the recipient Employee’s name on the date of grant of such
Restricted Stock Award or as soon as reasonably practicable thereunder.

9.2 Right of Recipient Employees. Shares received pursuant to Restricted Stock
Awards shall be duly issued or transferred to the Employee. Subject to the
restrictions in Section 9.3 of the Plan, and subject further to such other
restrictions or conditions established by the Committee, in its discretion, and
set forth in the related Restricted Stock Award Agreement, the Employee shall
thereupon be a shareholder with respect to all such Shares and shall have the
rights of a shareholder with respect to such Shares, including the right to vote
such Shares and to receive dividends and other distributions paid with respect
to such Shares.

9.3 Restrictions. Except as otherwise determined by the Committee in its sole
discretion, each Share issued pursuant to a Restricted Stock Award Agreement
shall be subject, in addition to any other restrictions set forth in the related
Restricted Stock Award Agreement, to the following restrictions until such
restrictions have lapsed pursuant to Section 9.4 of the Plan:

(a) Disposition. The Shares awarded to an Employee and the right to vote such
Shares or receive dividends on such Shares may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of; provided, however,
that such Shares may be transferred upon the death of the Employee to the
Employee’s Successor. Any transfer or purported transfer of such Shares in
violation of the restrictions outlined in this Section 9.3 shall be null and
void and shall result in the forfeiture of the Shares transferred or purportedly
transferred to the Company without notice and without consideration.

(b) Forfeiture. Subject to the provisions of Section 9.4, the Shares awarded to
an Employee shall be forfeited to the Company without notice and without
consideration therefor immediately upon the termination of the Employee’s
employment with the Company and all Subsidiaries of the Company for any reason
whatsoever.

9.4 Lapse of Restrictions. The Committee, in its sole discretion, shall
determine the circumstances upon which the restrictions set forth in Section 9.3
of the Plan on Shares issued under a Restricted Stock Award shall lapse.

9.5 Surrender of Options or Restricted Stock Granted in Tandem. If the
Restricted Stock Award Agreement related to the grant of a Restricted Stock
Award in tandem with an Option provides that the Option can only be exercised in
lieu of the scheduled vesting for the Restricted Stock Award, then, upon vesting
of the Shares subject to the Restricted Stock Award, the related Option or
portion thereof with respect to which such Restricted Stock Award becomes vested
shall be deemed surrendered and shall not thereafter be exercisable and,
similarly, upon exercise of the Option, the Shares subject to the related
Restricted Stock Award or portion thereof with respect to which such Option is
exercised shall be deemed forfeited to the Company and shall be canceled as
provided by the Plan or the Restricted Stock Award Agreement.

10. Stock Bonus Awards. Stock Bonus Awards may be granted under the Plan with
respect to Shares, and shall be granted, subject to the provisions of the Plan,
upon such terms and conditions as the Committee may determine in its discretion.
The Committee, in its discretion, may require the Employees to whom Stock Bonus
Awards are granted to pay the Company an amount equal to the aggregate par value
of the Shares to be issued to such Employees. Subject to the Employee delivering
in cash or by check the amounts, if any, required to be paid pursuant to this
Section 10 or pursuant to Section 20 of the Plan (relating to taxes), Shares
shall be issued in the Employee’s name as soon as reasonably practicable
following the date of grant, or if such payments are required, following the
date of such payments. The Company shall deliver such Shares to the Employee and
the Employee shall thereupon be a shareholder with respect to all such Shares
and shall have all the rights of a shareholder with respect to such Shares.

11. Performance Plan Awards.

11.1 Performance Plan Awards. Performance Plan Awards may be granted under the
Plan in such form as the Committee may from time to time approve. Performance
Plan Awards may be granted alone, in addition to or in tandem with other Awards
under the Plan. Subject to the terms of the Plan, including the terms of the
Plan applicable to any underlying type of Award that is the subject of a
Performance Plan Award (i.e., an Option, an Option granted in tandem with an
SAR, a Phantom Stock Unit Award, a Restricted Stock Award, a Restricted Stock
Award granted in tandem with an Option, an SAR or a Stock Bonus Award, as the
case may be), the Committee shall determine the number of Performance Plan
Awards to be granted to an Employee, the terms and conditions applicable to any
particular Performance Plan Award made to an Employee and, in the case of a
Performance Plan Award of units, the monetary amount represented by each such
unit.

11.2 Performance Goals and Performance Periods. A Performance Plan Award shall
provide that in order for an Employee to vest, in whole or in part, in such
Performance Plan Award the Company and/or the Employee must achieve certain
individual and/or aggregate performance criteria (“Performance Goals”) over a
designated performance period, which period may be no less than twelve months
subject to earlier termination by reason of death, disability or termination of
employment, as determined by the Committee (“Performance Period”). The
Performance Goals and Performance Period shall be established by the Committee,
in its sole discretion. The Committee also may establish a schedule or schedules
for any such Performance Period setting forth the portion of the Performance
Plan Award that will be earned or forfeited based on the degree of achievement
of the Performance Goals actually achieved or exceeded. In setting Performance
Goals the Committee may use such measures as cumulative or non-cumulative return
on equity, return on assets and operating income, earnings growth, revenue
growth or such other individual and/or aggregate measure or measures of
performance in such manner as it deems appropriate. During the Performance
Period, the Committee, except as provided otherwise in the Award Agreement
evidencing the Performance Plan Award, shall have the authority to adjust upward
or downward the Performance Goals in such manner as it deems appropriate.

11.3 Payments of Units. An employee who has been granted a Performance Plan
Award of units shall be entitled to receive a payment with respect to such units
in an amount equal to the number of units earned at the conclusion of the
respective Performance Period times the dollar value of each unit. Payment in
settlement of such unit shall be made in cash, in Shares, or in any combination
thereof, as the Committee in its sole discretion shall determine, and shall be
made as soon as practicable following the conclusion of the respective
Performance Period and the calculation of the dollar value of such units.

12. Phantom Stock Unit Awards.

12.1 Phantom Stock Unit Awards may be granted under the Plan subject to the
provisions of the Plan, upon such terms and conditions as the Committee may
determine in its discretion.

12.2 Value of Phantom Stock Units. Each Phantom Stock Unit shall have an initial
value that is established by the Committee on the Grant Date. The Committee may
set performance goals in its sole discretion which, depending on the extent to
which they are met, will determine the number and/or value of Phantom Stock
Units that will be paid out to the Participant.

12.3 No Rights as Shareholders. No Participant shall have any rights as a
shareholder with respect to any Phantom Stock Units subject to his Award.

12.4 Vesting or Earning of Phantom Stock Units. Subject to the terms of the
Plan, after the applicable Restricted Period has ended, the Employee shall be
entitled to receive a payout of the number and value of Phantom Stock Units
vested or earned, as the case may be, by the Employee over the Restricted
Period. If the Committee establishes performance goals for a Phantom Stock Unit
Award, the number and value of Phantom Stock Units will be determined by the
Committee, in its sole discretion, as a function of the extent to which the
corresponding performance goals have been achieved.

12.5 Form and Timing of Payment of Phantom Stock Units. Except as provided
below, payment of vested or earned Phantom Stock Units shall be made in the form
of cash or in Shares (or in a combination thereof) which have an aggregate Fair
Market Value equal to the value of the vested or earned Phantom Stock Units at
the close of the applicable Restricted Period. At the Grant Date or shortly
thereafter, the Committee, in its sole discretion and in accordance with terms
designated by the Committee, may provide for a voluntary and/or mandatory
deferral of all or any part of an otherwise vested or earned Phantom Stock Unit
Award. At the sole discretion of the Committee, Employees may be entitled to
receive any dividends declared with respect to Shares earned in connection with
a Phantom Stock Unit Award which has been vested or earned, but not yet
distributed to Employees (such dividends shall be subject to the same
forfeiture, and payout restrictions as apply to dividends earned with respect to
Shares of Restricted Stock, if any).

12.6 Effect of Termination. The Committee, in its sole discretion, shall set
forth in the applicable Phantom Stock Unit Award Agreement the extent to which
an Employee shall have the right to a payout of a Phantom Stock Unit Award
following a Termination. Such provisions need not be uniform among all Awards of
Phantom Stock Units granted pursuant to the Plan, and may reflect distinctions
based on the reasons for such Termination.

12.7 Change in Control. The Committee, in its sole discretion, shall set forth
in the applicable Award Agreement the extent to which an Employee shall have the
right to a payout of a Phantom Stock Unit Award in the event of a Change in
Control (as defined below). Such provisions need not be uniform among all Awards
of Phantom Stock Units granted pursuant to the Plan, and may reflect
distinctions based on the reasons for such Termination.

13. Exercise of Rights Under Options or SARs.

13.1 Notice of Exercise. An Employee entitled to exercise an Option or a SAR
shall do so by delivering to the Company’s Human Resources Department a written
notice to that effect specifying the number of Shares with respect to which the
Option or SAR is being exercised and any other relevant information that the
Committee may require. The notice shall be accompanied by payment in full of the
purchase price of any Shares to be purchased, which payment may be made in cash
or, with the Committee’s approval (which in the case of Incentive Stock Options
must be given at the time of grant), in Shares held by the Employee for at least
six months and that are held free and clear of all liens and encumbrances valued
at Fair Market Value at the time of exercise or a combination thereof. No Shares
shall be issued upon exercise of an Option or a SAR until full payment has been
made therefor.

13.2 Cashless Exercise Procedures. The Company, in its sole discretion, may
establish procedures whereby an Employee, subject to the requirements of
Rule 16b-3, Regulation T, federal income tax laws, and other federal, state and
local tax and securities laws, can exercise an Option or a portion thereof
without making a direct payment of the exercise price to the Company; provided,
however, that these cashless exercise procedures shall not apply to
(a) Incentive Stock Options that are outstanding on the date the Company
establishes such procedures unless the application of such procedures to such
Options is permitted pursuant to the Code and the regulations thereunder without
affecting the Options’ qualification under Code Section 422 as Incentive Stock
Options or (b) any Award to a participant where the utilization of the cashless
exercise procedure would be deemed a violation of Section 13(k) of the Exchange
Act. If the Company so elects to establish a cashless exercise program, the
Company shall determine, in its sole discretion, and from time to time, such
administrative procedures and policies as it deems appropriate and such
procedures and policies shall be binding on any Employee wishing to utilize the
cashless exercise program.

14. Award Terms and Conditions. Each Award or each Award Agreement shall contain
such other terms and conditions not inconsistent herewith as shall be approved
by the Committee.

15. Rights of Award Holder. The holder of an Award shall not have any of the
rights of a shareholder with respect to the Shares subject to purchase or
receipt under the Award, except that (a) an Award holder’s rights with respect
to a Restricted Stock Award shall be as prescribed in Section 9.2 and
(b) shareholder rights with respect to any other Award shall arise at the time
and to the extent that the Shares shall be delivered to the holder upon the due
exercise or grant of the Award.

16. Nontransferability of Awards. An Award shall not be transferable other than:
(a) by will or the laws of descent and distribution, and an Award subject to
exercise may be exercised, during the lifetime of the holder of the Award, only
by the holder or in the event of death, the holder’s Successor, or in the event
of disability, the holder’s personal representative, (b) as otherwise permitted
under Rule 16b-3 under the Exchange Act from time to time and allowed by the
Committee, or (c) pursuant to a qualified domestic relations order, as defined
in the Code or ERISA or the rules thereunder; provided, however, that an
Incentive Stock Option may not be transferred pursuant to a qualified domestic
relations order unless such transfer is otherwise permitted pursuant to the Code
and the regulations thereunder without affecting the Option’s qualification
under Code Section 422 as an Incentive Stock Option.

17. Changes in Stock. In the event of a stock dividend, stock split, combination
or exchange of shares, recapitalization, reclassification, merger,
consolidation, separation, reorganization, partial or complete liquidation or
similar events, or in the event of extraordinary cash or non-cash dividends
being declared with respect to the Shares, or other similar transaction having
the same effect of the foregoing, the number and kind of Shares at the time of
such change remaining subject to the Plan and to any Award granted or to be
granted pursuant to the Plan, the applicable purchase price and any other
relevant provisions may be appropriately adjusted by the Board of Directors of
the Company, whose determination shall be binding on all persons. No adjustment
provided for in this Section 17 shall require the Company to issue or sell a
fractional share under any Award hereunder and any fractional share resulting
from any such adjustment shall be deleted from the Award involved.

Notwithstanding anything herein to the contrary, in the event of a “Change in
Control” as defined below, including certain consolidation or merger events
otherwise giving rise to the adjustments or alternatives described in the above
paragraph, the Committee may in its discretion, taking into account the purposes
of the Plan, determine that the Awards granted under the Plan shall terminate
upon the consummation of the consolidation or merger event or Change in Control,
provided that prior to the merger, consolidation or Change in Control, the
Employees shall be entitled to exercise any outstanding Award without regard to
vesting limitations and all restrictions with respect to outstanding Awards
shall lapse. As used herein, “Change in Control” means a Change in Control of a
nature that would, in the opinion of the Company’s General Counsel, be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Exchange Act; provided that, without limitation, such a
Change in Control shall be deemed to have occurred if: (i) any “Person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act (other than the
Company or any subsidiary of the Company, any trustee or fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries or a corporation owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of the
shares of the Company)) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or (ii) during any period of two (2) consecutive years
(not including any period prior to the effective date of this Plan), individuals
who at the beginning of such period constitute the Board of Directors and any
new director (other than a director designated by a Person who has entered into
an agreement with the Company to effect a transaction described in clause (i),
(iii), or (iv) of this paragraph) whose election by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election previously was so approved cease for any reason to constitute a
majority thereof; or (iii) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (A) a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires 25% or more of the combined voting power of the Company’s then
outstanding securities; or (iv) the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

18. Effective Date; Shareholder Approval; Term. The Plan was originally adopted
by the Board of Directors on January 24, 1996 and became effective as of
January 24, 1996 and was amended as of April 24, 2003 and May 19, 2004. This
Amended and Restated 1996 Enesco Group, Inc. Long-Term Incentive Plan was
adopted by the Board of Directors on January 17, 2006 and shall become effective
as of January 24, 2006 if approved by the requisite vote of the shareholders. No
Award hereunder shall be granted after January 23, 2016 or the earlier
suspension or termination of the Plan in accordance with its terms. The Plan
shall terminate on January 23, 2016 or on such earlier date as it may be
suspended or terminated under the provisions of Section 19 below or as of which
all Shares subject to Awards authorized to be granted under the Plan shall have
been acquired.

19. Amendment or Discontinuance of the Plan. The Committee may, insofar as
permitted by law, at any time or from time to time, suspend or terminate the
Plan or revise or amend it in any respect whatsoever except that, without the
appropriate approval of the shareholders of the common stock, no such revision
or amendment shall increase the maximum number of Shares subject to the Plan,
change the designation of the class of employees eligible to receive options,
decrease the price at which Options may be granted, increase or decrease any
option price after the date of grant, or otherwise change the provisions of this
Plan, to the extent approval of the holders of the common stock of the Company
is required under the applicable laws, rules and/or regulations of the Exchange
Act, the Code and/or the New York Stock Exchange.

20. Taxes.

20.1 Right To Withhold Required Taxes. The Company shall have the right to
require a person entitled to receive Shares pursuant to the receipt, vesting or
exercise of an Award under the Plan to pay the Company the amount of any taxes
which the Company is or will be required to withhold with respect to such Shares
before such Shares are delivered pursuant to the Award. Further, the Company may
elect to deduct such taxes from any other amounts then payable in cash or in
shares or from any other amounts payable any time thereafter to the Employee.
The Company also shall have the right to deduct from any cash payment payable to
a person pursuant to an Award the amount of any taxes that the Company is
required by law to withhold with respect to such cash payment. If the Employee
disposes of Shares acquired pursuant to an Incentive Stock Option in any
transaction considered to be a disqualifying disposition under Sections 421 and
422 of the Code, the Employee shall notify the Company of such transfer and the
Company shall have the right to deduct any taxes required by law to be withheld
from any amounts otherwise payable then or at any time thereafter to the
Employee.

20.2 Employee Election to Withhold Shares. Subject to Committee approval (which
in the case of Incentive Stock Options must be given at the time of grant), an
Employee may elect to satisfy the tax liability with respect to the exercise of
an Option by having the Company withhold Shares otherwise issuable upon exercise
of the Option; provided, however, that if an Employee is subject to Section
16(b) of the Exchange Act at the time the Option is exercised, such election
must satisfy the requirements of Rule 16b-3.

21. Applicable Laws or Regulations and Notification of Disposition. The
Company’s obligation to sell and deliver Shares under an Award is subject to
such compliance as the Company deems necessary or advisable with federal and
state laws, rules and regulations applying to the authorization, issuance,
listing or sale of securities. The Company also may require in connection with
any exercise of an Incentive Stock Option that the Employee agree to notify the
Company when making any disposition of the Shares, whether by sale, gift, or
otherwise, within two (2) years of the date of grant or within one (1) year of
the date of exercise.

22. No Employment Right; No Obligation to Exercise Option. Nothing contained in
the Plan, or in any Award granted under it, shall confer upon any participant
any right to continued employment by the Company or any of its subsidiaries or
limit in any way the right of the Company or any subsidiary to terminate the
Employee’s employment at any time.

CH2 20183586.6

